EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record include U.S. Patent Application Publication 2010/0008256 to Chebbo et al and U.S. Patent 10,924,343 to Shukla et al.  
The Chebbo reference was used to reject the claims in the previous office actions.  Examiner generally agrees with Applicant’s arguments on pages 8-12, filed 11/22/2021.  
Further, Shukla discloses a mesh network, which elects a master node based on characteristics of the network nodes (see Figure 6, for example).  However, Shukla does not disclose or render obvious the limitations that each of the three or more gateways is directly connected to every other gateway of the three or more gateways, or the limitation of instructing each of a set of the three or more gateways to send data to the first gateway, wherein the first gateway provides the data to a second network, and wherein the set of the three or more gateways includes all of the gateways except for the first gateway.  
Therefore, independent claims 1, 17, and 20 are allowable over the prior art of record.  Further, claims 2-6, 8-16, 18, 19, and 21 depend from one of the above claims and are thus similarly allowable over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 15, 2021